In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-190 CV

____________________


IN THE INTEREST OF S.M.




On Appeal from the County Court at Law No. 2
Angelina County, Texas

Trial Cause No. DV-35587-03-05




MEMORANDUM OPINION (1)
	We received notice of appeal filed April 2, 2004.  We notified the parties that the
notice of appeal did not appear to have been timely filed.  The appellant did not reply to
our correspondence.  The judgment was signed on March 2, 2004, and the appellate
timetables were not extended by the filing of post-judgment motions.  A notice of appeal
was filed on April 2, 2004, more than 30 days from the date the judgment was signed. 
Appellant did not establish that the notice of appeal was mailed by the due date.  See Tex.
R. Civ. P. 5.  The appellant did not file a motion for extension of time with this Court. 
See Tex. R. App. P. 26.3.  The Court finds appellant failed to timely perfect an appeal,
and further failed to present a reasonable explanation for her need for an extension.  Tex.
R. App. P. 10.5(b)(1)(c).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
	APPEAL DISMISSED.	
								PER CURIAM

Opinion Delivered August 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.